
	
		I
		112th CONGRESS
		2d Session
		H. R. 5258
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Neugebauer
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the rate of duty on certain
		  mixtures containing Fenoxaprop-p-ethyl, Pyrasulfotole, Bromoxynil octanoate,
		  Bromoxynil heptanoate, and Mefenpyr-diethyl.
	
	
		1.Certain mixtures containing
			 Fenoxaprop-p-ethyl, Pyrasulfotole, Bromoxynil octanoate, Bromoxynil heptanoate,
			 and Mefenpyr-diethyl
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Mixtures containing ethyl
						(R)-2-[4-(6-chloro-1,3-benzoxazol-2-yloxy)phenoxy]propionate
						(Fenoxaprop-p-ethyl) (CAS No. 71283–80–2),
						(5-hydroxy-1,3-dimethylpyrazol-4-yl)(α,α,α-trifluoro-2-mesyl-p-tolyl)methanone
						(Pyrasulfotole) (CAS No. 365400–11–9), 2,6-dibromo-4-cyanophenyl octanoate
						(Bromoxynil octanoate) (CAS No. 1689–99–2), 2,6-dibromo-4-cyanophenyl
						heptanoate (Bromoxynil heptanoate) (CAS No. 56634–95–8), and
						(RS)-1-(2,4-dichlorophenyl)-5-methyl-2-pyrazoline-3,5-dicarboxylic acid
						(Mefenpyr-diethyl) (CAS No. 135590–91–9) and application adjuvants (provided
						for in subheading 3808.93.15)0.9%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
